Exhibit 10.1

September 21, 2012

 

 

 



Mr. Ralph Schmitt

##########

San Jose, CA #####

 

Dear Ralph:

 

OCZ Technology Group, Inc. (“Company”) is pleased to offer you the position of
President and Chief Executive Officer reporting to the Chairman of the Board.
You will remain a Board Member if you accept this offer. The company will
provide an indemnity agreement to you prior to your start date. Your anticipated
start date will be no later than Monday, October 15, 2012. This offer and your
employment relationship will be subject to the terms and conditions of this
letter.

 

1)Compensation: If you decide to join us, your initial annual base salary will
be $475,000, less applicable withholdings, paid in accordance with Company’s
normal payroll practices. Future adjustments in compensation, if any, will be
made by the Board in its sole and absolute discretion.

 

 

 

2)Bonus Opportunity: You will be included in the OCZ Bonus Program. Your target
bonus will be $475,000, and prorated to your date of hire. Bonus achievement
will be assessed on an annual basis against performance to the Program, so there
is no guarantee of payment. You must be an employee of OCZ as of the end of the
corresponding fiscal year to be eligible for any payments.

 

 

 

3)Make Whole Commitment: You will be paid a one-time cash payment of $700,000 in
recognition of the compensation you will be forfeiting by leaving your current
employer. Assuming you join the Company on October 15, 2012, this payment will
be made after the November 30, 2012 payroll cycle of the Company.

 

 

 

4)Equity: Per the approval of the Board of Directors, you will be granted the
following equity options and RSUs:

 

·You will be granted an option to purchase 750,000 shares of the Company’s
Common Stock under Company’s 2012 Equity Compensation Plan (the “Plan”) at an
exercise price equal to the fair market value of that stock on the date of the
grant (the “Option”). The Options will vest 25% at the end of your first year of
employment and 1/36th of the remaining balance each month thereafter for an
additional 36 months, for a total vesting period of 48 months.

 

·As part of your Make Whole Commitment, you will also be granted Restricted
Stock Units equivalent to $700,000 based on the closing FMV on your date of
hire. The RSUs will vest 100% on December 1, 2012 in recognition of the
guaranteed compensation you are surrendering by leaving your current employer.

 

 

 

5)Benefits: You will also be eligible for all standard fringe benefits available
to other Company employees. This includes the OCZ Health Benefits Package. You
are eligible for enrollment upon date of hire with coverage commencing the first
day of the month following your date of hire. You will begin accruing 20 days of
Paid Time Off per year on your first day of employment.

 

 

 

After 30 days of satisfactory employment, the company will provide two times
your base salary in life insurance coverage (up to $500,000), Long-Term
Disability coverage, and you will become eligible to participate in the 401(k)
Plan in accordance with the Plan Document. OCZ reserves the right to change or
eliminate these benefits on a prospective basis at any time.

 

 

 

6)No Violation of Rights of Third Parties: By accepting this offer, you
represent that you are not a party to any other agreement which will interfere
with your ability to fully and satisfactorily provide the services for which you
are being employed by the Company. During your employment with Company, you will
not breach any agreement between you and any third party to keep in confidence
proprietary information, knowledge or data belonging to that third party that
was acquired by you prior to your employment with Company. In addition, you
agree that you will not disclose to Company, or induce Company to use, any
confidential or proprietary information or material belonging to any previous
employer or others. You agree not to enter into any agreement, whether written
or oral, in conflict with your promises in this provision.

 

 

 

7)At-Will Employment: If you accept our offer, your employment with OCZ will be
“at-will.” This means your employment is not for any specific period of time and
can be terminated by you at any time for any reason. Likewise, OCZ may terminate
the employment relationship at any time, with or without cause or advance
notice. In addition, OCZ reserves the right to modify your position, duties and
reporting relationship to meet business needs and to use its managerial
discretion in deciding on appropriate discipline. Any change to the at-will
employment relationship must be by a specific, written agreement signed by you
and OCZ’s Chairman of the Board.

 

 

 

8)Contingencies: This offer is contingent upon the following:

 

·Signing Company’s Proprietary Information Agreement;

 

·Compliance with Federal I-9 requirements. Please bring suitable documentation
with you on your first day of work verifying your identify and legal
authorization to work in the United States.

 

9)Complete Agreement. This letter, including the Proprietary Information
Agreement that you will be asked to sign upon your first day of employment,
constitutes the entire agreement between you and Company relating to this
subject matter and supersedes all prior or contemporaneous agreements,
understandings, negotiations or representations, whether oral or written,
express or implied, on this subject. This letter may not be modified or amended
except by a specific, written agreement signed by you and the Chairman of the
Board.

 

Please indicate your acceptance of our offer of employment in the terms and
conditions set forth in this letter by signing and returning this letter to me.

 

We hope your employment with OCZ will prove mutually rewarding, and we look
forward to having you join us!

 



 

 

 

Sincerely,

 

 

/s/Cindee Van Vleck

Cindee Van Vleck

Vice President

Human Resources

 



* * *

I have read this offer letter in its entirety, and agree to and accept the terms
and conditions of employment stated above. I understand and agree that my
employment with Company is at-will.

 



/s/Ralph Schmitt   October 8, 2012         Ralph Schmitt   Date



 



 

